internal_revenue_service index no refer reply to cc dom it a - plr-110300-99 peis sep legend a b dollar_figurex sy dollar_figurez sw state company dear this letter is in response to your request for a ruling submitted on behalf of a and his wife b regarding the taxation of a damage award they received pursuant to a jury award and judgment in a lawsuit against company and related parties you request a ruling that the award will be excludable from a’s and b’s gross_income under sec_104 of the internal_revenue_code - facts a was injured in a logging accident on a job that his employer was performing for company in date he sustained a crushing life-threatening injury resulting in the separation of three pelvic bones a’s injuries required surgery in date a and b sued company and related parties for damages and loss of consortium you represent that in date the jury awarded dollar_figurex in damages to a for lost wages and unpaid medical bills dollar_figurey in damages to a for pain and suffering go plr-110300-99 and dollar_figurez in damages to b for loss of consortium the court subsequently entered judgments based on the jury awards a and b have not deducted on any prior years tax returns any of the medical bills for which they were awarded damages all of a's and b's judgments have been paid except for that portion of the dollar_figurey damages exceeding state's dollar_figurew statutory limit for noneconomic personal injury damages in a tort action company's insurance carrier is retaining that amount in an interest-bearing account while the state supreme court decides a legal challenge to the statutory limit if the state supreme court finds that the dollar_figurew statutory limit is unconstitutional then company will be required to pay the remainder of the judgment plus interest from the date of the judgment to a and b if the state supreme court finds that the dollar_figurew statutory limit is constitutional then company will not pay to a and b the noneconomic damages awarded in excess of the dollar_figurew statutory limit law and analysis sec_104 provides that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include the amount of any damages received whether by suit or agreement on account of personal physical injuries or physical sickness sec_1_104-1 of the income_tax regulations provides in part that the term damages received whether by suit or agreement means an amount received through prosecution of a legal suit or action based upon tort or tort type rights in 515_us_323 the supreme court of the united_states court held that two independent requirements must be met for a recovery to be excluded from income under former sec_104 first the underlying cause of action giving rise to the recovery must be based upon tort or tort type rights in 504_us_229 the court concluded that in order for the first requirement to be met the relevant cause of action must provide the availability of a broad range of damages such as damages for emotional distress pain and suffering second the damages must be received on account of personal injuries or sickness in schleier the court illustrated the application of the second requirement by way of an example in which a taxpayer who is injured in an automobile accident sues for medical_expenses pain suffering and emotional distress that cannot be measured with precision and lost wages the court explained that the second requirement would be met for recovery_of the plr-110300-99 medical_expenses for injuries arising out of the accident the amounts for pain suffering and emotional distress and the lost wages as long as the lost wages resulted from the time in which the taxpayer was out of work due to the injuries sustained in the accident revrul_85_97 1985_2_cb_50 concerns a taxpayer who received damages in settlement of suit for injuries he suffered when he was struck by a bus the taxpayer's complaint alleged that as a direct result of being struck by the bus he had been unable to pursue normal employment activities and had lost wages had suffered and would continue to suffer great pain of body and mind and loss of earning capacity and had incurred and wouid incur hospital and doctors’ bills the ruling concludes that the entire amount of the settlement received by the taxpayer including the amount attributable to lost wages was excludable from gross_income as amounts received on account of personal injuries under former sec_104 section of the small_business job protection act of the act restricted the exclusion_from_gross_income provided by sec_104 to amounts received on account of personal physical injuries or physical sickness emphasis added h_r conf_rep no cong 2d sess provides the following explanation of the amendment made by the act if an action has its origin in a physical injury or physical sickness then all damages other than punitive_damages that flow therefrom are treated as payments received on account of physical injury or physical sickness whether or not the recipient of the damages is the injured party for example damages other than punitive_damages received by an individual on account of a claim for loss of consortium due to the physical injury or physical sickness of such individual's spouse are excludable from gross_income because all damages received on account of physical injury or physical sickness are excludable from gross_income the exclusion_from_gross_income applies to any damages received based on a claim of emotional distress that is attributable to physical injury or physical sickness in this case a and b recovered damages under state laws permitting recovery_of a broad range of damages including damages for pain and suffering thus a and b received their damages in a suit or action based on tort or tort type rights within the meaning of sec_1_104-1 in addition the dollar_figurex in damages received by a for lost wages and unpaid medicai bills the dollar_figurey in damages received by a for pain and suffering and the dollar_figurez in damages received by b for loss of consortium were directly attributable to and linked to the physical injuries a suffered in the logging accident plr-110300-99 however postjudgment interest that a and b receive is not received on account of any physical injury or physical sickness see 94_tc_189 holding based strictly on the information submitted and representations made we conclude that the dollar_figurex in damages received by a for lost wages and unpaid medical bills the dollar_figurey in damages received by a for pain and suffering or the lesser amount of dollar_figurew if the state law limit on noneconomic damages is constitutional and the dollar_figurez in damages received by b for loss of consortium are compensation_for the personal physical injuries a sustained in the logging accident therefore such amounts are excludable from a’s and b's gross_income under sec_104 however postjudgment interest received on the award is includible in their income a copy of this letter should be attached to any income_tax return to which it is relevant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely deputy assistant chief_counsel income_tax accounting by bett a michael j merffemurro senior technician reviewer branch ho is
